NUMBER 13-10-00438-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE BROWNSVILLE-VALLEY REGIONAL MEDICAL CENTER, INC.



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Rodriguez, Benavides, and Vela

Per Curiam Memorandum Opinion (1)


	Relator, Brownsville-Valley Regional Medical Center, Inc., filed a petition for writ of
mandamus and a motion for stay in the above cause on August 4, 2010.  On August 5,
2010, the Court entered an order granting the requested stay, in part, insofar as the trial
court's order of June 23, 2010, disqualifying relator's counsel, was stayed pending further
review by this Court, and denying the stay, in part, insofar as the trial court's order setting
trial for September 27, 2010, was not stayed.  The Court further requested that the real
party in interest, Bangalore N. Lakshmikanth, M.D., file a response to relator's petition for
writ of mandamus, and such response was duly filed on August 16, 2010.  On August 19,
2010, the relator further filed a reply brief in support of its petition for writ of mandamus. 
On August 24, 2010, the real party in interest filed a supplemental response to the petition
for writ of mandamus.
  	The Court, having examined and fully considered the petition for writ of mandamus,
the response, the reply thereto, and the supplemental response, is of the opinion that
relator has not shown itself entitled to the relief sought.  Accordingly, the stay previously
imposed by this Court is LIFTED.  See Tex. R. App. P. 52.10(b) ("Unless vacated or
modified, an order granting temporary relief is effective until the case is finally decided."). 
The petition for writ of mandamus is DENIED.  See id. 52.8(a).


								PER CURIAM

Delivered and filed the 30th
day of August, 2010.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).